 In the Matter ofCLARKEQUIPMENTCOMPANY,FROST GEAR AND FORGEDIVISION,EMPLOYERandFOREMAN'SASSOCIATIONOFAMERICA,CHAPTER29,UNAFFILIATED,PETITIONERCase No. 7-R-°259.-Decided August ,,°L0, 19.46Beaumont, Smith and Harris,byMr. Albert E. Meder,of Detroit,Mich., andMr.Walter E. Schirmer,of Buchanan, Mich., for theEmployer.Mr. William Vallanzce,of Detroit, Mich., for the Petitioner.Mr. Bert Baakinger,of Battle Creek, Mich., for the U. A. W.Mr. Angelo-J. Fiumara,.ofcounsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Jackson,Michigan, on July 11, 1946, before Harry N. Casselman, Trial Exami-ner.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.At the hearing, the Em-ployer moved to dismiss the petition on various grounds.The TrialExaminer referred this motion to the Board.For reasons stated here-inafter, the motion is hereby denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERClark Equipment Company is a Michigan corporation,' operatingseveral plants in the State of Michigan.We are here concerned solelywith its Frost Gear and Forge Division plant at Jackson, Michigan,where the Employer manufactures forgings and gears.During itsfiscal year of 1945, the Employer received at the plant from pointsoutside the State more than $1,000,000 worth of steel, coal, and othersupplies.During the same period, the Employer shipped forgingsand gears, valued in excess of $1,000,000, to consumers outside theState of Michigan.70 N. L. R, B., No. 18.168 CLARK EQUIPMENT COMPANY163'The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVED-The Petitioner is a labor organization, unaffiliated, claiming-torrepresent certain supervisory employees of the Employer.United Automobile Workers of America, Local No. 623, hereincalled the U. A. W., is a labor organization, affiliated with the Amer-ican Federation of Labor, claiming to represent certain employeesof the Employer."III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to grant recognition to the Petitioner-as ,the',exclusive bargaining.representative_ of any of its supervisoryemployees.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT; TIIE DETERMINATION OF REPRESENTATIVESThe Petitioner urges as appropriate a unit of supervisory em-ployees consisting of all general foremen, foremen, assistant fore-men, assistant to the production manager,2 the master mechanic,special assignment men, and comparable supervisors by whatevertitle designated, in all departments of the Employer, excluding themanagerof manufacturing, superintendents, assistant superintend-ents,supervisory time clerks, timestudy men, production clerks,watchmen, and tool design personnel, and supervisory employees inthe laboratory, engineering, sales, purchasing, planning, industrialrelations, and_employment and accounting departments.The Employer objects to the appropriateness of the foregoingunit upon the grounds that : (1) the supervisors herein are a partof management, not comparable to industrial "traffic cops" discussedin prior Board decisions involving supervisory employees, and there-fore cannotbe classified as "employees" within the meaning of Sec-tion 2 (3) of the Act; (2) each of the three levels of foremen soughtherein should be established as separate bargaining units; and (3)the establishment of either the Petitioner's proposed unit or threeseparate units would not effectuate the policies of the Act.Without' The U. A. W. participated at thehearing for the limited purposeof protecting theinterestsof the productionand maintenance employees of the. employer whom it allegedlyrepresents2 James Milley. 170 '- DECISIONS OF NATIONAL LABOR RELATIONS BOARDwaiving its position that no unit of supervisors is appropriate, theEmployer further contends that, in any event, the assistant to theproduction, manager, the master mechanic, and the special assign-ment men should be excluded from the requested unit.,The status of foremen under the Act has been considered in anumber of Board 'and court decisions.Both the Board a and the-courts' have held that, in relation to their employer, foremen are"employees" within the meaning of the Act.Accordingly, we findthat the Employer's first objection as a reason for dismissing theinstant petition is without merit, and that the foremen are employeeswithin the meaning of Section 2 (3) of the Act.Moreover, upon con-sideration of the entire record, we are satisfied that the employeesherein are readily distinguishable from the higher level policy-mak-ing officials of the-Employer 5 and are not such an integral part ofmanagement that they may not constitute a separate group for thepurposes of'collective bargaining.'With regard to the Employer's claim that a separate unit shouldbe established for each level of foremen if any supervisors' unit isfound appropriate, the record shows that the levels of supervisionbelow the assistant superintendents consist of, in descending order,13'general foremen, 44 foremen, and 19 assistant foremen.The gen-eral foreman, who is responsible to the assistant superintendent orsuperintendent for the operation of his department, directs the ac-tivities of the foreman or assistant foreman in more than one de-partment on one shift or in one or more departments on all shifts.The foreman, who is- responsible to the general foreman, assistant-superintendent, or, superintendent for the operation of his _ depart-ment, directs operations in a department, and is responsible for thepersonnel, product, equipment, and care of property on one or moreshifts.The assistant foreman, who is supervised by his foreman orI3Matter of Packard Motor Car Company,61 N. L. It. B 4, and 64 N. L R. B. 1212;Matter of L. A. Young Spring & Wire Corporation,65 N. L R B. 298;Matter ofSimmonsCompany,65 N. L. It. B. 984;Matter of The Midland Steel Products Company, Parish dBingham Division,65 N. L. It. B.' 997;Matter of Kelsey-Hayes Wheel Company,66N. L. R. B. 570.N. L. R B v Armour and Co.,154 F (2d) 570 (C C. A 10) ;Jones & LaughlinSteel Corporation v. N L R.B, 146 F (2d) 833 (C C A. 5) ,N. L R B v Skinner &Kennedy Stationery Company,113 F. (2d) 667 (C. C. A. 8).5Although the general foremen, foremen, and assistant foremen maybe consulted onmatters concerning company policy, it is undisputed that the Employer's policy-makingofficialscomprise themanager of manufacturing, superintendents, and assistantsuperintendentseWith respect to the Employer's third objection, which was also made in support ofitsmotion to dismiss the petition, it'cannot be claimed that a unit or units of supervisoryemployees would not effectuate the policies of the Act.As we stated in theL. A. YoungSpring d Wire Corporationcase (65 N. L. R B. 298), in considering a similar objection.the Act was intended to encourage the practice of collective bargaining as a means ofsettling labor disputes by peaceful means rather than by strife, and that this policy was asapplicable to labor disputes involving supervisory employees as to those involving rankahd file employees. CLARK EQUIPMENT COMPANY17 T_general foreman, sets up jobs, trains workers, and is in charge of a,specific group of operations.The record discloses, however, that these three classes of fore-men fall-naturally into two groups separated by general differences=in their positions and functions.Thus, the' general foremen have-supervisory duties over the foremen and assistant foremen, withnormally no direct supervision over the rank and file production.and maintenance employees.Practically all such supervision is un-dertaken by the foremen and assistant foremen. It is clear that the-different levels of foremen involved here generally enjoy similarworking conditions, and that there exists a sufficient community ofinterest among them to justify the finding of a single appropriate-unit.The fact,'however, that the general foremen constitute a smallminority of the entire foremen's group and that they have authority-more closely aligned to higher levels of supervision, makes this -situ-ation analogous to recent cases 7 wherein the Board permitted such:higher supervisors to vote separately as to whether or not they de-sired to be included in the same unit as 'the lower ranks of super-visors.We shall, therefore, permit the general foremen the oppor-tunity by separate voting to express their desire in this matter.Accordingly, we shall make no final -unit determination at this timepending the elections hereinafter ordered. In the event the em-ployees in the voting groups described below, voting separately,.select the Petitioner, they shall together constitute a single appro-priate unit.--In its final-objection, the Employer specifically objects to the fol-lowing employees sought to be included by the Petitioner :Assistant to the production manager:This employee works ex-clusively on experimental jobs. Inasmuch as he has no employeesunder him, we shall exclude him.Master mechanic:The record reveals that the supervisory authorityof this'employee is analogous to that of an assistant superintendent,whom the Petitioner would exclude.We shall therefore exclude him.Special assignment men:There are two special assignment men whoare, in effect, manufacturing consultants. Inasmuch as they do nothave any employees under their supervision, we shall exclude them.We shall direct that separate elections be held among the employeesof the Employer in the voting groups described below who wereemployed during the pay-roll period immediately preceding the dateof the Direction of Elections herein, subject-to the limitations andadditions set forth in the Direction :-(1)All general foremen.4Matter of Midland Steel Products Company, supra;andMatter of Kelsey-HayesWheel Company,supra.' 172DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)All foremen, assistant foremen, and comparable supervisors bywhatever title designated in all departments, excluding the assistantto the production manager, the master mechanic, special assignmentmen, the manager of manufacturing, superintendents, assistant super-intendents, supervisory .time clerks, timestudy men, production clerks,watchmen, and tool design personnel, and supervisory employees inthe laboratory and accounting departments.As stated above, there will be no final determination-of the appro-piiate unit pending the results of the elections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Clark Equipment Company,Frost Gear and Forge Division, Jackson, Michigan, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days`-from the date of this Direction, under thedirection and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of NationalLabor Relations Board Rules and Regulations-Series 3, as amended,among the employees in the voting groups described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the elections, to determine in each of the voting.groups whether ornot they desire to be represented by Foreman's Association of America,Chapter 29, Unaffiliated, for the purposes of collective bargaining.MR. JOHN M. HOUSTON, concurring separately:For the reasons stated in my concurring opinion inThe MidlandSteelcase, cited above, which I find equally applicable here, I wouldprovide for only one voting group including general foremen.MR. GERARD D. REILLY, concurring separately :My position in this case is the' salve as that expressed in my con-curring opinions inThe Midland Steel Products CompanyandWest-inghouse Electric Corporationcases .8As in those cases, I would directno election in this matter since all the persons who are the subject of8Matter of The Midland Steel Products Company(supra);Matter of WestinghouseElectric Corporation(East SpringfieldWorks),66 N. L. R. B 1297. CLARK EQUIPMENT COMPANY173this petition are supervisors.My views on this question, as expressedin the dissenting opinions in thePackard Motorcase 9 and theJones dLaughlincase,10 are equally applicable to the facts in the instant case.Since the majority of the Board entertain a contrary view, however,I wish to concur in the conclusion that the general foremen should beballoted separately so as to ascertain whether or not they desire tobe in the same bargaining unit which includes the foremen. There issufficient evidence in the record to indicate that the duties and re-sponsibilities of the general foremen are distinguishable from thoseof the foremen.0-Matter of PackardMotorCar Company,61 N. L. R. B. 4."Matter of Jones & Laughlin Steel Corporation, Vesta-Shannoptin Coal Division,66N L R. B, 386.